Job Name: XP3312I Print Date and Time: 10/05/09 13:00 File Number: O617O Business Center/ Original Business Unit: Policy Number: 464PB0856 Name of insured: Conestoga Small Cap Fund Agency Number: 3764095 Department or Expense Center: 001 Underwriter: 1221146 Underwriting Team: Data Entry Person: MURR,DEBRA Date and Time: 10/05/09 16:15 001 Special Instructions Policy Commencement Date: 09/23/09 THIS POLICY CONTAINS FORMS SELECTED THROUGH DOCUMENT SELECT THE FOLLOWING SELECTED FORMS ARE NOT APPROVED ON THE FORMS STATUS TABLE FORM NBR EDITION CO STATE TRANS DATE * ND059 11.06 1 PA 2009-09-23* POLICY INFORMATION ab THIS IS NOT A BILL. The hard copy of the bond issued by the Underwriter will be referenced in the event of a loss YOUR POLICY IS DIRECTLY BILLED. IF THIS IS A POLICY CHANGE, THE ADDITIONAL OR RETURN PREMIUM WILL BE SHOWN ON FUTURE INSTALLMENT BILLINGS. IF ALL INSTALLMENTS HAVE BEEN BILLED, THE PREMIUM CHANGE WILL BE BILLED OR CREDITED PROMPTLY. A BILL WILL BE SENT TO: The Insured Company: St. Paul Fire & Marine Insurance Company Policy Inception/Effective Date: 09/23/09 I Conestoga Small Cap Fund Policy Number: 464PB0856 N 259 N. Radnor-Chester Road S Radnor Court, Suite 120 Agency Number: 3764095 U Radnor, PA 19087 R Transaction Type: E Renewal D Transaction Number: 001 Processing Date: 10/02/2009 A Ms.
